Case 1:18-cr-03988-JCH Document 2 Filed 12/04/18 Page 1of1

  
 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

 

UNITED STATES OF AMERICA, )
) Oo 2G Fie
Plaintiff, ) Cr. No. l b> D7 C 0O J CH
)
VS. ) 18 U.S.C. §§ 1153 and 1112:
) Involuntary Manslaughter.
JENNIFER NELSON, )
)
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about October 16, 2016, in Indian Country, in McKinley County, in the District of
New Mexico, the Defendant, JENNIFER NELSON, an Indian, unlawfully killed John Doe, by
operating a motor vehicle without due caution and circumspection and with a wanton and
reckless disregard for human life when she knew and should have known that her conduct
imperiled the lives of others.
In violation of 18 U.S.C. §§ 1153 and 1112.
A TRUE BILL:

/s/
— FOREPERSON OF THE GRAND JURY

 

Assisfant Unifed States Attorney

YAN 11/28/2018 9:17 AM

 
